DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 02/22/2021. In the paper of 02/22/2021, Applicant amended claims 1-2, 4-5, 8-11, 13-14, 17-19, 21-22 and added new claims 23-27. Claims 3, 6-7, 12, 15-16 and 20 are canceled.
A terminal disclaimer over the claims of U.S. Patent No. 10,144,976 was filed on 02/22/2021. The terminal disclaimer is yet to be approved.

Status of the Claims
Claims 1-2, 4-5, 8-11, 13-14, 17-19, 21-27 are currently under examination.


Response to Arguments
Moot and Withdrawn Objection(s) and Rejections
Each objections and/or rejections to claims 3, 6-7, 12, 15-16 and 20 as stated in the Non-Final Office action mailed on 10/20/2020, is now moot because these claims are canceled. 

The status identifier of claims 1-2, 4-5, 8-11, 13-14, 17-19, 21-22 are newly amended. The amendment is found to be acceptable. The objections to claims 1-2, 4-5, 8-11, 13-14, 17-19, 21-22 due to the status identifier, as stated in Non-Final Office action mailed on 10/20/2020 (at pg 2, para 6) are moot.

Also, the objection to the specification for containing embedded hyperlink(s) and/or other form of browser-executable code(s) is withdrawn
The rejection of claims 1 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated on pg 3, para 11 of the Non-Final Office action mailed on 10/20/2020 is withdrawn based on the amendment of claims 1 and 11.

The rejection of claims 10 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated on pg 4, para 14 of the Non-Final Office action mailed on 10/20/2020 is withdrawn based on the amendment of claims 10 and 19.

The rejections of claims 5 and 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in view of claim amendments.

The rejection of claims 1-2, 4-5, 8-11, 13-14, 17-19, 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (Epub Jan 27, 2014, Antimicrob Agents Chemother. 58(4):2167-85) is withdrawn in view of Applicant’s declaration under 37 CFR 1.132 filed by Miguel E Quinones-Mateu on 02/22/2021 wherein Applicant properly invokes a 102(b)(1)(A) exception to exclude the use of Gibson et al. as prior art. 
Applicant’s Data sheet information which is in compliance with pre-AIA  37 CFR 1.76, was used to verify Applicant’s claim to receive benefit of US Serial Application No. 62,002,025 filed on May 22, 2014 and  US Patent Application No. 14/540,774 filed Nov. 13, 2014, now U.S. Patent No. 10,144,976 and not the application’s filing date of Dec, 04, 2018. Applicant is further encouraged to update all document of the instant application where priority information are disclosed.

The rejection of claims 1-2, 4-5, 8-11, 13-14, 17-19 and 21-22 under 35 U.S.C. 103 as being unpatentable over Archer et al. (2012, PloS one, 7(11), e49602, pp 1-17) in view of Sanabani et al., (2011, PloS one, 6(10), p.e25869 pp. 1-11), Kemal et al. (2008, HIV Protocols, Chapter 1, pp. 3-14, Humana Press), Genbank Accession No. K03455 (October 2002), Sierra and Thomson et al, (2005, Infection, Genetics and Evolution, 5(3), pp.209-217), An et al. (US2003/0050470) and SantaLucia et al. (2007, HumanaPress: pp 3-33) is withdrawn based on Applicant’s argument which was found to be 

Specifically, Applicant argues (see Remarks of 02/22/2021, pg 25, last para and pg 261st and 2nd para) that that the while Sanabani and Kemel teach generating near full length genome sequences of HIV-1  DNAs using nested PCR including multiple overlapping segments being amplified using primers found in the Sierra and Thomson et al., these references as well as other cited references fail to teach generating two HIV amplicons, one corresponding to the region comprising Gag p2-integrase, and the other corresponding to the region comprising env-C2V3. 
Applicant argues there is no suggestion in any of the cited art to use two HIV amplicons corresponding to Gag p2-integrase, and the other corresponding to the region comprising env-C2V3 
nor does the cited art teach to generate these amplicons by clonal amplification and to identify a combination of protease (PR), reverse transcriptase (RT), and integrase (IN) HIV sequence variants associated with drug resistance as well as HIV V3 variants associated with HIV tropism occurring at least 1% in the determined nucleic acid sequence compositions and identifying at least one non-B HIV-1 subtype sequence variant associated with HIV tropism occurring at least 1%. These arguments are persuasive to the Examiner. Accordingly, as stated above, the rejection under 35 U.S.C. 103 is withdrawn.

The statutory double patenting rejection of claims 1-2, 4-5, 10-11, 13-14, 19 and 21-22 under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. 10,144,976 is withdrawn in view of Applicant’s amendment to claims 1 and 11 to recite “wherein at least one of the one or more HIV sequence variants detected is a non-B HIV-1 subtype sequence variant”. The double patenting rejection (below) was necessitated by the claim amendments.

The rejection of claims 8-9 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 16-18 of U.S. Patent No. 10,144,976 is withdrawn in view of Applicant’s amendment to claims 1 and 11 to recite “wherein at least one of the one or more HIV sequence variants detected is a non-B HIV-1 subtype sequence variant”.  The double patenting rejection 

Maintained Objection(s) 
The objection to claim 11 under 37 CFR 1.75 as being a substantial duplicate thereof of claim 2 is maintained. Applicant has indicated that they will take appropriate action to overcome the objection if claim 2 and/or 11 are allowed (Remarks of 02/22/2020, pg 15, last para and pg 16, 1st para).

Response to Amendment
The declaration under 37 CFR 1.132 filed by Miguel E Quinones-Mateu on 02/22/2021 is acknowledged. The declaration is sufficient to overcome the rejection of the instant claims under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (Epub Jan 27, 2014, Antimicrob Agents Chemother. 58(4):2167-85: hereafter, Gibson et al. (2014)) because this reference meets the requirement for a 102(b)(1) exception.
The Application Data sheet 37 CFR 1.76 paper filed 12/04/2018 establishes that the instant application is a CON of 14/540,774 filed Nov. 13, 2014, now U.S. Patent No. 10,144,976 which claims benefit to US Provisional No. 62,002,025 filed on May 22, 2014.

Specification
The specification on page 1, para [0001] discloses outdated benefit claims which should be updated. Amendment to the first line of the specification is suggested. See MPEP § 211.02.

Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate thereof of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k) and/or M.P.E.P § 608.01(m).
Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
For examination purposes, the following interpretations are applied to the instant claim(s)
Claims 1 and 11 recite the limitation “the nucleic acid sequence compositions” and “the determined nucleic acid sequence compositions”. 
These limitations are construed as “the nucleic acid sequences”.

Claims 1 and 11 recite the limitation “correlating the identified variants occurring at least 1% in the determined nucleic acid compositions with HIV sequence variants of HIV drug resistance and HIV sequence variants of HIV tropism, wherein at least one of the one or more HIV sequence variants detected is a non-B HIV-1 subtype variant”.
This limitation is construed as being directed to a step of detecting one or more non-B HIV-1 subtypes sequence variant from identified HIV sequence (low frequency) variants occurring at least 1% in nucleic acid compositions, said variants also being associated with HIV drug resistance and/or HIV tropism” (see further the Remarks of 02/22/2021, pg 17, last para and pg 18, 1st para).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 8-11, 13-14, 17-19, 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,144,976 in view of Siemen et al. (Feb 5 2011, US 7,888,034).

Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
 The instant claims and the claims of U.S. Patent No. 10,144,976 are directed to nearly identical methods for detecting low frequency occurrence of one or more of both HIV sequence variants associated with drug resistance and HIV sequence variants associated with HIV tropism in a subject.

Below are the differences between the two applications:


“correlating the determined identified variants occurring at least 1% in the determined nucleic acid sequence compositions with HIV sequence variants of HIV drug resistance and HIV sequence variants of HIV tropism, wherein at least one of the one or more HIV sequence variants detected is a non-B HIV-1 subtype sequence variant”.

The instant claims 8 and 17 are directed to generating a plurality of cDNA species from a plurality of RNA molecules in an HIV sample population obtained from the subject, wherein the subject is drug naïve, while
claims 7-8 and 16-17 of U.S. Patent No. 10,144,976 are directed to generating a plurality of cDNA species from a plurality of RNA molecules in an HIV sample population derived from a single patient, wherein the single patient that is drug naive. 

The instant claims 9 and 18 recites “wherein the subject was previously exposed to HIV anti-retroviral drug therapy”, while
claims 9 and 18 of U.S. Patent No. 10,144,976 recites “wherein the single patient was previously exposed to HIV anti-retroviral drug therapy”.

Further, the instant claims 23-27 further limit the low frequency non-B HIV subtype detection to minority drug resistant HIV and non-R5 HIV-1 variants selected from the group consisting of CXCR4 (X4) tropic HIV-1 variants and dual tropic (R5/X4) HIV-1 variants and HIV- A, C, D, F, G, AE and BF HIV-1 subtype variant subtypes.

	Siemen et al. teach primers and the clonal amplification and identification of non-B HIV-1 subtype sequence variants occurring in HIV sequence variants associated with drug resistance and/or HIV tropism (see col 17, ln  5-31). Siemen et al. teach certain HIV subtypes do NOT benefit from treatment with all HIV drugs and/or HIV drug class, therefore motivating the ordinary skilled artisan to classify the drug resistance characteristic of the low frequency non-B HIV subtype identified  prior to administration of the 

	It would have been obvious to one of ordinary skill in the art to provide the primers of Siemen in a clonal amplification as taught by the claims of 10,144,976  so as to detect rare or low frequency non-B HIV subtypes within identified HIV sequence variants occurring at least 1% wherein the non-B HIV subtypes are HIV- tropic and/or have HIV drug resistance. The motivation for this detection is to inform the ordinary skilled artisan in the elimination of therapeutic regimen that would not be effective in regions where low frequency non-B HIV subtypes are likely to be circulating.
	Further, the ordinary skilled artisan would have been motivated to identify the co-receptor of the low frequency HIV-tropic non-B HIV subtype in view of Siemen’s teaching/suggestion of selecting drug that act as receptor inhibitors be a more effective treatment of HIV in some patients. 
The instant methods are not patentably distinct from the methods of U.S. Patent No. 10,144,976 in view of Siemen et al.

Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637